


Exhibit 10.6

 

Execution Copy

 

SHAREHOLDER AGREEMENT

 

AMONG

 

OLD MUTUAL PLC,

 

OM GROUP (UK) LIMITED,

 

AND

 

OM ASSET MANAGEMENT PLC

 

DATED AS OF OCTOBER 8, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

1.1

Definitions

1

1.2

Timing of Provisions

7

1.3

Interpretation

8

 

 

 

 

ARTICLE II

 

 

 

 

 

BOARD OF DIRECTORS AND CORPORATE GOVERNANCE

 

 

 

 

2.1

Board of Directors

9

2.2

Audit Committee of the Board

10

2.3

Compensation Committee of the Board

11

2.4

Nominating and Corporate Governance Committee of the Board

12

2.5

Conflict of Interest Authorization

13

2.6

Quorum

13

2.7

Additional Board Committees

13

2.8

Board policies

13

2.9

Director Information

13

2.10

Implementation

14

 

 

 

 

ARTICLE III

 

 

 

 

 

OM PLC APPROVAL AND CONSENT RIGHTS

 

 

 

 

3.1

OM plc Approval and Consent Rights Until a 20% Holder

14

 

 

 

 

ARTICLE IV

 

 

 

 

 

INFORMATION, DISCLOSURE AND FINANCIAL ACCOUNTING

 

 

 

 

4.1

Information Rights

16

4.2

General Information Requirements

17

4.3

Reporting Coordination Committee

18

4.4

Matters Concerning Auditors

18

4.5

Release of Information and Public Filings

19

 

 

 

 

ARTICLE V

 

 

 

 

 

SUBSEQUENT SALES OF ORDINARY SHARES

 

 

 

 

5.1

Registration Rights

20

 

i

--------------------------------------------------------------------------------


 

5.2

Preemptive Rights

20

5.3

Lock-Up Provisions

22

5.4

Transfers by OM PLC

22

 

 

 

 

ARTICLE VI

 

 

 

 

 

OTHER PROVISIONS

 

 

 

 

6.1

Other Agreements

23

6.2

Access to Personnel and Data

23

6.3

Internal Communications Protocol

23

6.4

Access to Historical Records

23

6.5

Indemnification; Liability Insurance

24

6.6

Non-Solicitation

26

6.7

No commitment to finance

27

6.8

Additional Covenant

27

 

 

 

 

ARTICLE VII

 

 

 

 

 

WARRANTIES

 

 

 

 

7.1

Warranties

27

 

 

 

 

ARTICLE VIII

 

 

 

 

 

DISPUTE RESOLUTION

 

 

 

 

8.1

Arbitration

27

8.2

Confidentiality

30

8.3

Conduct During Dispute Resolution

30

 

 

 

 

ARTICLE IX

 

 

 

 

 

GENERAL PROVISIONS

 

 

 

 

9.1

[Reserved]

30

9.2

[Reserved]

30

9.3

[Reserved]

30

9.4

Notices

30

9.5

Binding Nature of Agreement

31

9.6

Remedies

32

9.7

Governing Law

32

9.8

Counterparts

32

9.9

Severability

32

9.10

Confidential Information

33

9.11

Market abuse

33

9.12

Amendment, Modification and Waiver

33

9.13

No partnership or agency

33

 

ii

--------------------------------------------------------------------------------


 

9.14

Other business

33

9.15

No Assignment

34

9.16

Further Assurance

34

9.17

Contracts (Rights of Third Parties) Act

35

9.18

Discretion of Parties

35

9.19

Entire Agreement

35

9.20

Conflicts

35

9.21

Term

35

 

iii

--------------------------------------------------------------------------------

 

 

SHAREHOLDER AGREEMENT

 

THIS SHAREHOLDER AGREEMENT is made as of the 8th day of October, 2014 among Old
Mutual plc, a company incorporated and registered in England and Wales with
company number 3591559 (together with its successors and permitted assigns, “OM
plc”), OM Group (UK) Limited, a company incorporated and registered in England
and Wales with company number 3591572 (together with its successors and
permitted assigns, “OMGUK”), and OM Asset Management plc, a company incorporated
and registered in England and Wales with company number 09062478 (together with
its successors, the “Company”, and together with OM plc and OMGUK, each a
“Party” and, collectively, the “Parties”).

 

RECITALS:

 

WHEREAS, OM plc is the indirect owner of all of the issued and outstanding
Ordinary Shares (as defined herein) of the Company immediately prior to the date
hereof through its wholly-owned subsidiary, OMGUK;

 

WHEREAS, immediately following Completion of the IPO (as defined herein), OMGUK
will continue to own a majority of the outstanding Ordinary Shares; and

 

WHEREAS, the Parties hereto wish to set forth certain agreements that will
govern certain matters among them following the Completion of the IPO (as
defined below).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Definitions.  In this Agreement, the following
terms shall have the following meanings:

 

(a)                                 “Affiliate” means, with respect to any
Person, any corporation, limited liability company, partnership, association,
business, trust, joint venture, business entity or other entity of any kind or
nature, that directly or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such Person;
provided that neither OM plc or OMGUK nor any other Person Controlling the
Company (or under common Control with any other Person Controlling the Company)
shall be deemed to be Affiliates of the Company.

 

(b)                                 “Agreed Coverage” has the meaning set forth
in Section 6.5(b).

 

(c)                                  “Agreement” means this Shareholder
Agreement, including all amendments, modifications and supplements and all
annexes and schedules to any of the foregoing, and shall refer to this Agreement
as the

 

1

--------------------------------------------------------------------------------


 

same may be in effect at the time such reference becomes operative and “hereof”
and “herein” shall have correlative meanings.

 

(d)                                 “Applicable Law” means any domestic or
foreign statute, law (including the common law), ordinance, rule, regulation,
published regulatory policy or guideline, order, judgment, injunction, decree,
award or writ of any court, tribunal, stock exchange or other regulatory
authority, arbitrator, governmental authority, or other Person having
jurisdiction, or any consent, exemption, approval or license of any governmental
authority that applies in whole or in part to a Party and, with respect to the
Company, includes the Exchange Act, the Securities Act, the UK Companies Act
2006, the rules of the SEC, the Investment Advisers Act of 1940, as amended, and
all related regulations, guidelines and instructions and the rules of the
Exchange and any other exchange or quotation system on which the securities of
the Company are listed or traded from time to time.

 

(e)                                  “Articles” means the articles of
association of the Company, as amended from time to time.

 

(f)                                   “Bankruptcy Laws” means Title 11 of the
United States Code, as amended, and other federal, state or foreign laws
principally dealing with the liquidation, reorganization, administration,
conservatorship or receivership of insolvent debtors, including provisions of
federal, state and foreign laws and regulation principally dealing with the
rehabilitation or liquidation of regulated insurance entities, including the
provisions of the UK Insolvency Act 1986.

 

(g)                                  “Board of Directors” or “Board” means the
board of directors of the Company from time to time, whether prior to or
subsequent to Completion of the IPO.

 

(h)                                 “Business Day” means any day except (i) a
Saturday, (ii) a Sunday, (iii) any day on which the principal office of the
Company or of OM plc is not open for business, and (iv) any other day on which
commercial banks in New York, New York or in the United Kingdom are authorized
or obligated by law or executive order to close.

 

(i)                                     “CEO” means the Chief Executive Officer
of the Company from time to time (or the equivalent successor position), as
appointed by the Board of Directors.

 

(j)                                    “CFO” means the Chief Financial Officer
of the Company from time to time (or the equivalent successor position), as
appointed by the Board of Directors.

 

2

--------------------------------------------------------------------------------


 

(k)                                 “Chairman of the Board” means the Director
that holds the position of chairman, with the attendant rights of such position
as set out in the Articles and elsewhere.

 

(l)                                     “COC Transaction” means any of the
following (i) a merger of the Company with and into an unaffiliated third party,
(ii) the sale of all or any material portion of the business or assets of the
Company to any Person other than OM plc or a Subsidiary of OM plc, (iii) the
acquisition by any Person other than OM plc or a Subsidiary of OM plc of an
amount equal to or greater than twenty-five percent (25%) of the issued and
outstanding Ordinary Shares, (iv) a scheme of arrangement between the Company
and its members pursuant to which any Person other than OM plc or a Subsidiary
of OM plc acquires legal or beneficial ownership of twenty-five percent (25%) or
more of the Equity Share Capital of the Company or any of its Subsidiaries, and
(v) any other transaction or series of transactions resulting in a change of
Control of the Company or any of its Subsidiaries.

 

(m)                             “Company” has the meaning set forth in the
preamble to this Agreement.

 

(n)                                 “Company Auditor” means the independent
registered public accounting firm responsible for conducting the audit of the
Company’s annual financial statements.

 

(o)                                 “Completion of the IPO” means the occurrence
of the later to occur of (i) settlement of the first sale of Ordinary Shares
pursuant to the IPO Registration Statement and (ii) the listing of the Ordinary
Shares on the Exchange, and, if the context so requires, the time of such later
occurrence.

 

(p)                                 “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract, as trustee, or otherwise, and “Controls” and “Controlled” shall have
correlative meanings.

 

(q)                                 “Coverage Change” has the meaning set forth
in Section 6.5(d).

 

(r)                                    “D&O Coverage” has the meaning set forth
in Section 6.5(b).

 

(s)                                   “Director” means a member of the Board of
Directors and “Directors” has a correlative meaning.

 

(t)                                    “Equity Awards” means a grant to a
Director or employee of the Company or any of its Subsidiaries of vested or
unvested Ordinary Shares or restricted Ordinary Shares, options to acquire
Ordinary Shares, restricted securities, “phantom” share options or similar
interests in the

 

3

--------------------------------------------------------------------------------


 

Company’s Ordinary Shares, in each case pursuant to an equity compensation plan
approved by the Board of Directors.

 

(u)                                 “Equity Share Capital” means, in relation to
a Person, shares or other equity interests comprised in such Person’s share
capital or other equity interests and securities (including debt securities,
warrants or options to subscribe for or to purchase) convertible into (whether
or not such conversion is contingent or conditional), or exercisable or
exchangeable for such shares or other equity interests.

 

(v)                                 “Exchange” means the New York Stock
Exchange.

 

(w)                               “Exchange Act” means the United States
Securities Exchange Act of 1934, as amended and the rules and regulations of the
SEC promulgated thereunder.

 

(x)                                 “Executive Officer” means the CEO, CFO and
all other persons qualifying as “officers” of the Company for purposes of
Rule 16a-1(f) under the Exchange Act.

 

(y)                                 “Fiduciary Coverage” has the meaning set
forth in Section 6.5(b).

 

(z)                                  “First Threshold Date” means the first date
on which OM plc ceases to beneficially own, directly or indirectly, at least 35%
of the outstanding Ordinary Shares.

 

(aa)                          “Fund” means any pooled investment vehicle for
which any Subsidiary of the Company, directly or indirectly, provides investment
advisory or sub-advisory services, or serves as the general partner, managing
member or in any similar capacity (including any master or feeder fund, parallel
fund or other alternative investment vehicle or third party co-investment
vehicle).

 

(bb)                          “GAAP” means generally accepted accounting
principles in the United States, as in effect from time to time.

 

(cc)                            “IFRS” means International Financial Reporting
Standards, as adopted by the European Union.

 

(dd)                          “Indebtedness” means as of any time, without
duplication, the outstanding principal amount of, accrued and unpaid interest
on, and other payment obligations (including any prepayment premiums, “breakage
costs”, redemption fees, out-of-pocket costs and expenses, penalties and other
obligations payable) arising under, any obligations of the Company and its
Subsidiaries consisting of (i) indebtedness for borrowed money or indebtedness
issued in substitution or exchange for borrowed money or extensions of credit,
(ii) amounts owing as deferred purchase price for property or services
(including obligations under capitalized leases (as determined in accordance
with GAAP, applied on a consistent basis), but

 

4

--------------------------------------------------------------------------------


 

excluding any trade payables and accrued expenses arising in the ordinary course
of business), (iii) indebtedness evidenced by any note, bond, debenture or other
debt security, in each case, as of such time, (iv) obligations for the
reimbursement of any obligor on any letter of credit to the extent such letter
of credit has been drawn upon, (v) any liabilities associated with derivative or
other hedging contracts (valued at the termination cost thereof), and
(vi) obligations in the nature of guarantees of, or indemnities for, the
obligations of other Persons of the type referred to in clauses (i) through
(v) above as of such time.  Notwithstanding the foregoing, “Indebtedness” shall
not include (x) any undrawn letters of credit, (y) any Indebtedness among the
Company and its Subsidiaries on the one hand, and OM plc and its Subsidiaries,
on the other hand or (z) any inter-company Indebtedness between the Company and
its Subsidiaries.

 

(ee)                            “Independent Director” means a Director who is
both (i) a NYSE Independent Director and (ii) in the case of the audit committee
referred to in Section 2.2, “independent” for purposes of Rule 10A-3(b)(1) under
the Exchange Act.

 

(ff)                              “IPO Registration Statement” means the
Registration Statement on Form S-1, as amended, relating to the initial public
offering of the Ordinary Shares.

 

(gg)                            “LCIA Court” has the meaning set forth in
Section 8.1(a).

 

(hh)                          “Lien” means mortgage, pledge, security interest,
encumbrance, lien or charge of any kind.

 

(ii)                                  “M&A Transaction” means (i) any
acquisition or purchase, direct or indirect, of assets of a Person (other than
an immaterial amount of assets) whether or not comprising a going business,
(ii) any acquisition or purchase, direct or indirect, of any equity, membership
interests or voting securities of a Person, or (iii) a merger, scheme of
arrangement, amalgamation, consolidation, share exchange, business combination,
sale of assets, reorganization, recapitalization, liquidation, dissolution or
other similar transaction involving a Person, in each of (i), (ii) or
(iii) involving the Company or any of its Subsidiaries as a buyer, seller or
target company.

 

(jj)                                “Majority Holder Date” means the first date
on which OM plc ceases to beneficially own, directly or indirectly, more than
50% of the outstanding Ordinary Shares.

 

(kk)                          “NYSE Independent Director” means a Director who
is “independent” within the meaning of, and determined by the Board of Directors
in accordance with, Rule 303A.02 of the NYSE Manual.

 

5

--------------------------------------------------------------------------------


 

(ll)                                  “NYSE Manual” means the Listed Company
Manual of the New York Stock Exchange, as amended.

 

(mm)                  “OMGUK” has the meaning set forth in the preamble to this
Agreement.

 

(nn)                          “OM Persons” has the meaning set forth in
Section 9.14(a).

 

(oo)                          “OM plc” has the meaning set forth in the preamble
to this Agreement.

 

(pp)                          “OM plc Auditor” means the independent registered
public accounting firm responsible for conducting the audit of OM plc’s annual
financial statements.

 

(qq)                          “OM plc Director” means a Director (who may but
need not be an Independent Director) designated by OM plc pursuant to its
appointment rights set forth in Section 2.1(d) hereof, and “OM plc Directors”
has a correlative meaning.

 

(rr)                                “OM plc Group” means OM plc and each of its
Subsidiaries (excluding, for the avoidance of doubt, the Company and all of its
Subsidiaries) and “member of the OM plc Group” has a correlative meaning.

 

(ss)                              “OM plc Individual” has the meaning set forth
in Section 6.5(j).

 

(tt)                                “Ordinary Shares” means the ordinary shares,
nominal value $0.0001, of the Company.

 

(uu)                          “Other Agreements” means those agreements, each
dated on or before the Completion of the IPO, between the Company or any of its
Subsidiaries, on the one hand, and OM plc or any of its Subsidiaries, on the
other hand, and listed on Schedule 1.1(uu) hereto.

 

(vv)                          “Party” and “Parties” have the respective meanings
set forth in the preamble to this Agreement.

 

(ww)                      “Person” means any individual, corporation,
partnership, joint venture, limited liability company, association or other
business entity and any trust, unincorporated organization or government or any
agency or political subdivision thereof.

 

(xx)                          “Purchase Right Shares” has the meaning set forth
in Section 5.2(a).

 

(yy)                          “Purchase Right Share Amount” has the meaning set
forth in Section 5.2(b).

 

(zz)                            “Purchase Right Share Price” has the meaning set
forth in Section 5.2(b).

 

6

--------------------------------------------------------------------------------


 

(aaa)                   “Purchase Right Transaction” has the meaning set forth
in Section 5.2(a).

 

(bbb)                   “Registration Rights Agreement” means the registration
rights agreement dated the date hereof between the Company, OM plc and OMGUK in
the form attached hereto as Annex A.

 

(ccc)                      “Regulation S-K” means Regulation S-K under the
Securities Act and the Exchange Act.

 

(ddd)                   “Reporting Coordination Committee” has the meaning set
forth in Section 4.3(a).

 

(eee)                      “SEC” means the United States Securities and Exchange
Commission.

 

(fff)                         “Second Threshold Date” means the date on which OM
plc ceases to beneficially own, directly or indirectly, at least 20% of the
outstanding Ordinary Shares.

 

(ggg)                      “Securities Act” means the United States Securities
Act of 1933, as amended.

 

(hhh)                   “Subsidiary” means, with respect to a Person, any
corporation, limited liability company, partnership, association, business,
trust, joint venture, business entity or other entity of any kind or nature, of
which more than fifty percent (50%) of either the equity interests or the
Control is, directly or indirectly through Subsidiaries or otherwise,
beneficially owned by such Person, or of which such Person or any Subsidiary
serves as the general partner (in the case of a limited partnership) or the
manager or managing member (in the case of a limited liability company);
provided that (i) no Fund or any Subsidiary of a Fund shall be a Subsidiary for
the purposes of this Agreement; (ii) the Company and its Subsidiaries will not
be deemed to be Subsidiaries of OM plc or OMGUK, and OMGUK and OM plc will not
be deemed to be Subsidiaries of the Company; and (iii) for purposes of this
definition, unless explicitly stated otherwise in this Agreement, each of
Heitman LLC and Investment Counselors of Maryland, LLC shall be considered
“Subsidiaries” of the Company.

 

(iii)                               “Third Threshold Date” means the date on
which OM plc ceases to beneficially own, directly or indirectly, at least 7% of
the outstanding Ordinary Shares.

 

(jjj)                            “Wholly-Owned Subsidiary” means a Subsidiary,
100% of the Equity Share Capital of which is owned, directly or indirectly, by a
Party.

 

1.2                               Timing of Provisions.  In this Agreement, any
provision which applies “until” a specified date shall apply on such specified
date, and shall cease to apply on the date immediately following such specified
date.  If any of a Majority Holder Date, First Threshold

 

7

--------------------------------------------------------------------------------


 

Date, Second Threshold Date or Third Threshold Date occur on the same date, OM
plc shall be deemed to beneficially own the lowest number of outstanding
Ordinary Shares referenced in any such defined term that is applicable to such
date.

 

1.3                               Interpretation.

 

(a)                                 In this Agreement, except as the context may
otherwise require, references to:

 

(i)                  any statute, statutory provision or regulation are to the
statute, statutory provision or regulation as amended, modified, supplemented or
replaced from time to time (and, in the case of statutes, include any rules and
regulations promulgated under the statute) and to any section of any statute or
regulation includes any successor to the section;

 

(ii)               any governmental authority includes any successor to that
governmental authority; and

 

(iii)            any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than that of
England, be deemed to include what most nearly approximates in that jurisdiction
to the English legal term.

 

(b)                                 The words “hereby”, “herein”, “hereof”,
“hereunder” and similar terms are to be deemed to refer to this Agreement as a
whole and not to any specific Section.

 

(c)                                  The words “include”, “includes” or
“including” are to be deemed followed by the words “without limitation”.  Any
singular term in this Agreement will be deemed to include the plural, and any
plural term the singular.  All pronouns and variations of pronouns will be
deemed to refer to the feminine, masculine or neuter, singular or plural, as the
identity of the Person referred to may require.

 

(d)                                 The table of contents and Article and
Section headings are for reference purposes only and do not limit or otherwise
affect any of the substance of this Agreement.

 

(e)                                  It is the intention of the parties that
every covenant, term and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any party, it
being understood and agreed that the parties to this Agreement are sophisticated
and have had adequate opportunity and means to retain counsel to represent their
respective interests and to otherwise negotiate the terms and provisions of this
Agreement.  Accordingly, the parties hereby waive, to the fullest extent

 

8

--------------------------------------------------------------------------------


 

permitted by Applicable Law, the benefit of any Applicable Law that would
require that in cases of uncertainty, the language of a contract should be
strictly construed against, or most strongly construed against, the party who
drafted such language.

 

(f)                                   No provision of this Agreement is to be
construed to require, directly or indirectly, any Person to take any action, or
omit to take any action, to the extent such action or omission would violate
Applicable Law.

 

ARTICLE II

 

BOARD OF DIRECTORS AND CORPORATE GOVERNANCE

 

2.1                               Board of Directors.

 

(a)                                 As of, or immediately after, the Completion
of the IPO, the Board of Directors shall consist of seven members, and, subject
to clause (b) below, from the Completion of the IPO until the Majority Holder
Date, the Company shall, and OM plc shall use its best efforts to, cause the
Board of Directors to consist of seven members, in each case as follows:

 

(i)                  four OM plc Directors (one or more of which may, but need
not, at the discretion of OM plc, be Independent Directors); and

 

(ii)               three Independent Directors (in addition to any OM plc
Directors who are also Independent Directors).

 

(b)                                 At any time and from time to time until the
Majority Holder Date, OM plc may elect to increase the size of the Board of
Directors from seven members to nine members by providing written notice to the
Chairman of the Board.  The Company shall cause the size of the Board to be
increased to nine members within ten (10) Business Days of receipt of such
notice.  Following an increase in the size of the Board and until the Majority
Holder Date, the Company shall, and OM plc shall use its best efforts to, cause
the Board of Directors to consist of nine members; provided, that at least five
of the members shall be OM plc Directors (one or more of which may, but need
not, at the discretion of OM plc, be Independent Directors).

 

(c)                                  Until the Majority Holder Date, OM plc
shall have the right to designate the Chairman of the Board.

 

(d)                                 Without limiting the provisions of
Section 2.1(a) and (b), OM plc shall have the right to appoint pursuant to the
provisions of the Articles the following number of Directors “OM plc Directors”:

 

(i)                  Until the Majority Holder Date, such number of Directors on
the Board of Directors as provided above in Section 2.1(a) or

 

9

--------------------------------------------------------------------------------


 

(b), as applicable (or such lower number as OM plc shall determine);

 

(ii)               After the Majority Holder Date and until the First Threshold
Date: (A) three Directors, if there shall be at such time seven Directors on the
Board of Directors, or (B) four Directors, if there shall be at such time nine
Directors on the Board of Directors;

 

(iii)            After the First Threshold Date and until the Second Threshold
Date: two Directors;

 

(iv)           After the Second Threshold Date and until the Third Threshold
Date: one Director; and

 

(v)              After the Third Threshold Date, no Directors.

 

(e)                                  Until the Third Threshold Date, the Company
shall cause to be filled any vacancy on the Board of Directors created by the
resignation, removal or incapacity of any OM plc Director with another OM plc
Director candidate identified by OM plc and procure any removal of directors
necessary to permit the appointment of any OM plc Director candidates, to the
extent OM plc would at such time have appointment rights for such OM plc
Director candidate pursuant to Section 2.1(d).

 

2.2          Audit Committee of the Board.

 

(a)                                 The Company undertakes that the Board of
Directors shall, by Completion of the IPO, establish an audit committee that
consists of three Independent Directors, each of whom shall meet the standards
for audit committee membership as set forth in the NYSE Manual and the
rules under the Exchange Act.

 

(b)                                 The Company undertakes that, until the
Second Threshold Date, at least one member of the audit committee shall be an OM
plc Director that is an Independent Director, provided OM plc has designated an
Independent Director to be an OM plc Director and that such OM plc Director
meets the standards for audit committee membership as set forth in the NYSE
Manual and the rules under the Exchange Act.

 

(c)                                  The audit committee shall have
responsibilities and authority consistent with Rule 10A-3 under the Exchange Act
and Rule 303A.07 of the NYSE Manual, and such additional responsibilities and
authority as shall be delegated to it by the Board of Directors from time to
time.

 

(d)                                 The audit committee shall have at all times
at least one member who is an “audit committee financial expert” as defined in
Item 407(d)(5) of Regulation S-K under the Exchange Act.

 

10

--------------------------------------------------------------------------------

 

2.3          Compensation Committee of the Board.

 

(a)           The Company undertakes that the Board of Directors shall, by
Completion of the IPO, establish a compensation committee that consists of three
Directors, or, if requested by OM plc, four Directors.

 

(b)           From the Completion of the IPO until the Majority Holder Date, the
following provisions will apply:

 

(i)      the compensation committee of the Board of Directors shall be
responsible for:

 

(A)     reviewing and approving the compensation of each of the Executive
Officers;

 

(B)     reviewing the equity compensation plans and other compensation plans of
the Company, and making recommendations to the Board of Directors as to any
changes to such plans;

 

(C)     subject to Section 3.1 hereof, making recommendations to the Board of
Directors as to performance-based awards and target levels under
performance-based compensation arrangements;

 

(D)     preparing, or supervising the preparation of, the report required by
Item 407(e)(5) of Regulation S-K for inclusion in the Company’s proxy statement;
and

 

(E)      such other responsibilities as shall be delegated to it by the Board of
Directors from time to time; and

 

(ii)     in addition to its other powers, the Board of Directors shall be
responsible for:

 

(A)     subject to Section 3.1 hereof, approving and adopting the equity
compensation plans and other compensation plans of the Company; and

 

(B)     subject to Section 3.1 hereof, approving performance-based awards and
target levels under performance-based compensation arrangements.

 

(c)           The composition of the compensation committee shall be as follows:

 

(i)      until the Majority Holder Date, three Directors selected by the Board
of Directors (or four Directors if the number of

 

11

--------------------------------------------------------------------------------


 

committee members is increased to four pursuant to Section 2.3(a)); and

 

(ii)     after the Majority Holder Date, three Independent Directors selected by
the Board of Directors (or four Independent Directors if the number of committee
members is increased to four pursuant to Section 2.3(a)).

 

(d)           The Company undertakes that, until the Majority Holder Date, the
terms of reference (charter) of the compensation committee, as adopted prior to
the Completion of the IPO, will not be amended without the prior written consent
of OM plc.

 

(e)           Following the Majority Holder Date, the compensation committee
shall have responsibilities and authority consistent with Rule 303A.05 of the
NYSE Manual, and such additional responsibilities and authority as shall be
delegated to it by the Board of Directors from time to time. Following the
Majority Holder Date, the compensation committee shall also comply with any
rule of the Exchange implementing Rule 10C-1 under the Exchange Act.

 

2.4          Nominating and Corporate Governance Committee of the Board.

 

(a)           The Company undertakes that the Board of Directors shall, by
Completion of the IPO, establish a nominating and corporate governance committee
consisting of three Directors, or, if requested by OM plc, four Directors.

 

(b)           The composition of the nominating and corporate governance
committee shall be as follows:

 

(i)      until the Majority Holder Date, three Directors selected by the Board
of Directors (or four Directors if the number of committee members is increased
to four pursuant to Section 2.4(a)); and

 

(ii)     after the Majority Holder Date, three Independent Directors selected by
the Board of Directors (or four Independent Directors if the number of committee
members is increased to four pursuant to Section 2.4(a)).

 

(c)           The Company undertakes that, until the Majority Holder Date, the
terms of reference (charter) of the nominating and corporate governance
committee, as adopted prior to the Completion of the IPO, will not be amended
without the prior written consent of OM plc.

 

(d)           The nominating and corporate governance committee shall at all
times exercise the responsibilities and authority set forth under Rule 303A.04
of the NYSE Manual, and such additional responsibilities and authority as

 

12

--------------------------------------------------------------------------------


 

shall be delegated to it by the Board of Directors from time to time, subject in
each case to OM plc’s nomination rights under Section 2.1(d) hereof.

 

2.5          Conflict of Interest Authorization.  Upon or prior to Completion of
the IPO, the Directors of the Company shall authorize under the UK Companies Act
2006 and the Articles any conflict of interest of any OM plc Directors from time
to time with respect to any employment, office or position held, or any other
interest (including the ownership of securities), in respect of any member of
the OM plc Group on terms that each such OM plc Director shall be entitled to
receive all information provided to, and participate fully in all deliberations
and participate in any vote of, the Board, for all matters (including in respect
of any COC Transaction).

 

2.6                  Quorum.  Until the Majority Holder Date, no Board meeting
shall proceed unless a majority of the Directors attending are OM plc Directors
unless this provision is waived in writing by OM plc.

 

2.7          Additional Board Committees.  Until the Majority Holder Date, the
Company undertakes that no committee of the Board shall be established, and no
Board powers shall otherwise be delegated, without the prior consent of OM plc.

 

2.8          Board policies.  Until the Majority Holder Date, the Company shall,
and shall cause its Subsidiaries and other Affiliates to, conduct its and their
respective business, affairs and operations in accordance with the policies,
practices and procedures adopted by the Board of Directors.  This Section 2.8
shall not apply with respect to any Affiliate of the Company to the extent that
the Company does not have sufficient Control over such Affiliate to procure such
conduct from such Affiliate; provided, that such Control shall be deemed to
exist in the case of any Subsidiary that is not specifically identified in
clause (iii) of the definition of Subsidiary.

 

2.9          Director Information.

 

(a)           Each OM plc Director shall be entitled to disclose any information
and provide relevant documents and materials about the Company and its
Subsidiaries to, and discuss the affairs, finances and accounts of the Company
and any of its Subsidiaries with, any member of the OM plc Group (and any of
their respective professional advisers), and with their respective officers and
senior employees.  The Company acknowledges that any Director taking action that
is in accordance with the previous sentence shall not be in breach of any
fiduciary, statutory, contractual or other duty.

 

(b)           Notwithstanding the duties owed by each of the Directors to the
Company, no OM plc Director shall be required to disclose to the Company or the
Board of Directors any information or documentation regarding any member of the
OM plc Group.

 

(c)           The Company shall provide each OM plc Director with copies of all
notices, minutes, consents and other materials provided by the Company

 

13

--------------------------------------------------------------------------------


 

to all other members of the Board of Directors (or members of any committee of
the Board, as applicable) concurrently and in the same form as such materials
are provided to such other members.

 

2.10        Implementation.

 

(a)           The Company shall make such disclosures, and shall take such other
steps, as shall be required to avail itself of such “controlled company” and any
other exemptions from Exchange rules and other Applicable Law so as to permit
the full implementation of this Agreement.

 

(b)           For the avoidance of doubt, OM plc Directors (i) shall not be
required to be Independent Directors or meet any standard of independence from
the Company and (ii) may be officers or employees of OM plc or any of its
Subsidiaries.

 

ARTICLE II

 

OM PLC APPROVAL AND CONSENT RIGHTS

 

3.1          OM plc Approval and Consent Rights Until a 20% Holder.  Without
limiting any other rights that OM plc or its Subsidiaries may have prior to the
Majority Holder Date, whether under this agreement or otherwise, except as
otherwise provided in this Section 3.1, until such time as OM plc ceases to
beneficially own, directly or indirectly, at least twenty percent (20%) of the
outstanding Ordinary Shares, the Company shall not (either directly or
indirectly through a Subsidiary, or through one or a series of related
transactions), and shall procure that none of its Affiliates or Subsidiaries,
take (or enter into a written agreement to take) any of the following actions
without the prior written consent of OM plc:

 

(a)           Any M&A Transaction (or any amendment to or termination of an
agreement to enter into an M&A Transaction), other than (i) any M&A Transaction
involving consideration paid or payable subject to future contingencies
(including a pro rata share of the Indebtedness assumed) of less than $100
million or (ii) any M&A Transaction involving the disposition of assets of the
Company or any Subsidiary with a fair market value of less than $100 million;

 

(b)           Any incurrence or guarantee of Indebtedness in an amount greater
than $300 million plus the principal amount of the outstanding Indebtedness on
the Majority Holder Date or the granting or permitting to exist of a Lien on any
of the Company’s or any of its Subsidiary’s assets, other than (i) Liens
securing Indebtedness outstanding on the Majority Holder Date, (ii) Liens
securing Indebtedness of less than $300 million in excess of the principal
amount of the Indebtedness outstanding on the Majority Holder Date, (iii) Liens
securing Indebtedness in respect of which there is no recourse against the
Company, or (iv) statutory Liens; provided, however, that prior to the Majority
Holder Date, this consent right shall not apply and any incurrence or guarantee
of indebtedness, or the granting of any Lien or permitting any Lien to exist, in
each case other than a Lien referred to in clause (iv), prior to the Majority
Holder Date, shall be permitted as approved by the Board, subject to any other
right that OM plc or its Subsidiaries may have prior to the Majority Holder
Date;

 

14

--------------------------------------------------------------------------------


 

(c)           Any issuance or acquisition (including share buy-backs,
redemptions and other reductions of capital) of Equity Share Capital of the
Company or any of its Subsidiaries, except:

 

(i)      issuances of Equity Awards;

 

(ii)     issuances of Equity Share Capital of a Subsidiary to a Wholly-Owned
Subsidiary, or acquisitions of Equity Share Capital of a Subsidiary by a
Wholly-Owned Subsidiary; and

 

(iii)    issuances of Equity Share Capital in connection with an M&A Transaction
permitted pursuant to clause (a) of this Section 3.1; provided that the consent
of OM plc is required for any such issuance of Equity Share Capital which would
result in OM plc’s rights decreasing under this Agreement due to its reduced
beneficial ownership of the outstanding Ordinary Shares of the Company;

 

(d)           The listing or delisting of securities of the Company or any of
its Subsidiaries on a securities exchange, other than the listing or delisting
of debt securities on the Exchange or any other securities exchange located
solely in the United States;

 

(e)           Any amendment, modification, termination or waiver of (i) any
rights under the constitutional documents of the Company, including the Articles
or (ii) any material rights under the constitutional documents of any of the
Subsidiaries of the Company or any operating, shareholder or other agreement
governing the relationship between the Company and a Subsidiary;

 

(f)            Entry into, or amendment, modification or termination of, any
material joint venture or strategic alliance;

 

(g)           With respect to the Company or any Subsidiary, any filing or the
making of any petition under Bankruptcy Laws, any general assignment for the
benefit of creditors, any admission of an inability to meet obligations
generally as they become due or any other act the consequence of which is to
subject the Company or any Subsidiary to a proceeding under Bankruptcy Laws;

 

(h)           Any dissolution or winding-up of the Company;

 

(i)            Any declaration or payment of a dividend or other distribution
other than in accordance with the dividend policy approved by the Board of
Directors as of the Majority Holder Date; provided, however, that prior to the
Majority Holder Date, this consent right shall not apply and any declaration or
payment of a dividend or other distribution shall only be made if approved by
the Board, subject to any other right that OM plc or its Subsidiaries may have
prior to the Majority Holder Date; or

 

(j)            Entry into any agreement or arrangement, or amendment,
modification or termination of any existing or future agreement or arrangement,
that

 

15

--------------------------------------------------------------------------------


 

would conflict with the other terms of this Section 3.1 or OM plc’s rights under
this Agreement or any Other Agreement;

 

provided, that, this Section 3.1 shall not apply with respect to any Affiliate
of the Company to the extent that the Company does not have sufficient Control
over such Affiliate to procure such conduct from such Affiliate; provided, that
such Control shall be deemed to exist in the case of any Subsidiary that is not
specifically identified in clause (iii) of the definition of Subsidiary.

 

ARTICLE IV

 

INFORMATION, DISCLOSURE AND FINANCIAL ACCOUNTING

 

4.1          Information Rights.

 

(a)           Without limiting any other rights that OM plc or its Subsidiaries
may have prior to the Majority Holder Date, whether under this Agreement or
otherwise, unless otherwise requested in writing by OM plc, until the Third
Threshold Date,

 

(i)      the Company shall provide OM plc with (A) information and data
reasonably requested by OM plc relating to the business and financial results of
the Company and its Subsidiaries and (B) access, upon reasonable written notice
and during usual business hours, to the Company’s personnel, data and systems;

 

(ii)     the Company shall inform OM plc promptly (and in any event within three
Business Days of occurrence) of any events or developments that might reasonably
be expected to materially affect the Company’s consolidated financial results or
otherwise be material to the Company; and

 

(iii)    the Company shall provide, as promptly as reasonably possible (and in
any event within two Business Days) of any request from OM plc (unless not
reasonably available within such time, in which case as soon as possible
thereafter), any information, records or documents (A) requested or demanded by
any governmental, regulatory, judicial, supranational or self-regulatory
authority having jurisdiction or oversight authority over any member of the OM
plc Group or any Subsidiary thereof or (B) deemed necessary or advisable by any
member of the OM plc Group in connection with any filing, report, response or
communication made by any member of the OM plc Group or any Subsidiary thereof
with or to an authority referred to in clause (A) of this Section

 

16

--------------------------------------------------------------------------------


 

4.1(a)(iii) (whether made pursuant to specific request from such authority or in
the ordinary course).

 

(b)           Without limiting any other rights that OM plc or its Subsidiaries
may have prior to the Majority Holder Date, whether under this Agreement or
otherwise, until the Second Threshold Date, the Company shall inform OM plc
promptly (and in any event within two Business Days) of all inquiries made or
received by the Company regarding a potential COC Transaction and all
discussions in which the Company (or any of its agents or other representatives)
participates regarding a COC Transaction.  When so informing OM plc, the Company
shall inform OM plc of the identity of the other Person(s) involved in such
inquiries or discussions, and the proposed material terms and conditions (if
any) of any such transaction (including a copy of any such proposal or written
terms and conditions and any amendments or modifications thereto).  As requested
by OM plc from time to time while such discussions continue, the Company shall,
in person or by telephone, provide OM plc a summary of the status of such
discussions and the material resolved or unresolved issues related thereto,
including proposed amendments to the price and other material terms of such
proposed COC Transaction.  The Company shall, promptly upon receipt thereof,
provide OM plc with copies of all drafts and final versions (and any comments
thereon) of term sheets, draft agreements and other material documents relating
to such COC Transaction exchanged between the proposed parties thereto.

 

(c)           In connection with the receipt of information by OM plc pursuant
to this Section 4.1, OM plc shall employ reasonable procedures to restrict
access to such information to only those Persons whom OM plc determines have a
need to access such information. For the avoidance of doubt, the provisions of
Section 9.10 hereof shall apply to all information provided to OM plc pursuant
to this Section 4.1.

 

(d)           In no event shall the Company be obligated to deliver any
information with respect to a Subsidiary that is not otherwise in the possession
of or available to the Company.

 

4.2          General Information Requirements.

 

(a)           All information provided by the Company or any of its Subsidiaries
to OM plc pursuant to Section 4.1 shall be in the format and detail as
reasonably requested by OM plc. All financial statements and information
provided by the Company or any of its Subsidiaries to OM plc pursuant to
Section 4.1 shall be provided under IFRS.

 

(b)           Subject to any other policies or procedures adopted by the Board,
OM plc shall provide the Company with all software and other applications
necessary for the Company to prepare and submit to OM plc the required

 

17

--------------------------------------------------------------------------------


 

financial information including software and other applications to reconcile the
income, equity and any required balance sheet accounts from the Company’s
financial statements to the required OM plc accounting. OM plc shall provide the
Company with at least thirty (30) days’ notice of any change in its
administrative practices and policies as they relate to the obligations of the
Company pursuant to Section 4.2(a), including any change in such policies
relating to reporting times and delivery methods.

 

(c)           With respect to any information provided by the Company or any of
its Subsidiaries to OM plc that is contained in, or used in the preparation of,
any public disclosure of OM plc, the Company shall not provide any such
information that contains an untrue statement of a material fact, or omits to
state a material fact necessary to make such information not misleading.

 

4.3          Reporting Coordination Committee.

 

(a)           Subject to any other policies or procedures adopted by the Board,
to facilitate the coordination of financial reporting, the Company and OM plc
shall establish a reporting coordination committee, which shall have a
membership that includes representatives of the accounting groups of OM plc and
the Company and such other members as shall be mutually agreed between the
Company and OM plc (the “Reporting Coordination Committee”).

 

(b)           The Reporting Coordination Committee shall meet at least quarterly
to (i) monitor the financial reporting protocols between the Company and OM plc
and make recommendations as to any appropriate changes; (ii) determine
appropriate reporting deadlines consistent with the public reporting obligations
of the Company and OM plc; and (iii) make such other determinations regarding
reporting procedures, technologies and personnel as shall be necessary or
advisable to facilitate accurate and efficient financial reporting between the
Company and OM plc.

 

4.4          Matters Concerning Auditors.

 

(a)           Until the date on which OM plc is no longer required under IFRS to
consolidate the Company’s financial statements with its financial statements, OM
plc shall have full access, upon reasonable written notice and during usual
business hours, to the Company Auditor and to the Company’s internal audit
function (through the Company’s head of internal audit), including access to
work papers (and the right to make copies and take extracts thereof) and the
personnel responsible for conducting the Company’s quarterly reviews and annual
audit, and shall be provided with copies of all material correspondence between
the Company and the Company Auditor.

 

18

--------------------------------------------------------------------------------


 

(b)           Notwithstanding Section 4.4(a), neither OM plc nor the Company
shall take any action that would cause either the Company Auditor or the OM plc
Auditor, respectively, not to be independent with respect to the Company or OM
plc.

 

4.5          Release of Information and Public Filings.

 

(a)           Until the Second Threshold Date:

 

(i)      The Company shall coordinate with OM plc with respect to the public
release of any material information relating to the Company. The Company shall,
to the extent practicable, provide OM plc with a copy of any such proposed
public release no later than two (2) Business Days prior to publication, and
shall consider in good faith incorporating any comments provided thereon by OM
plc prior to such publication;

 

(ii)     The Company and OM plc shall consult on the timing of their annual and
quarterly earnings releases and, to the extent practicable, each Party shall
give the other Party an opportunity to review the information therein relating
to the Company and its Subsidiaries and to comment thereon. In the event that
the Company is required by Applicable Law to publicly release information
concerning the Company’s financial information for a period for which OM plc has
yet to publicly release financial information, the Company shall provide OM plc
notice of such release of such information as soon as practicable prior to such
release of such information; and

 

(iii)    Each of OM plc and the Company shall take reasonable steps to cooperate
with each other in connection with the preparation, printing, filing, and public
dissemination of their respective audited annual financial statements, their
respective annual reports to shareholders, their respective annual, quarterly
and current reports under the Exchange Act, any prospectuses and other filings
made with the U.S. Securities and Exchange Commission, any filings made with the
UK Registrar of Companies and any other required regulatory filings.

 

(b)           Notwithstanding the foregoing, in no event shall the rights set
forth in this Section 4.5 apply to the extent that they would prevent the
Company or OM plc from complying with its disclosure or other obligations under
Applicable Law.

 

19

--------------------------------------------------------------------------------


 

ARTICLE V

 

SUBSEQUENT SALES OF ORDINARY SHARES

 

5.1          Registration Rights.

 

The Parties shall execute and deliver, concurrently with the execution and
delivery of this Agreement, the Registration Rights Agreement.

 

5.2          Preemptive Rights.

 

(a)           Notwithstanding any previous disapplication of statutory
pre-emption rights by the Company’s shareholders in general meeting, as soon as
practicable after determining to issue any Ordinary Shares or securities
convertible into, exercisable or exchangeable for, Ordinary Shares (“Purchase
Right Shares”), but in any event no fewer than twenty (20) Business Days prior
to entering into a binding agreement to issue Purchase Right Shares to any
Person other than OM plc or any of its Subsidiaries (a “Purchase Right
Transaction”), the Company shall, in writing, offer, subject to consummation of
the Purchase Right Transaction, to sell to OM plc (which offer may be assigned
by OM plc to a Subsidiary of OM plc) the Purchase Right Share Amount at the
Purchase Right Share Price. The Company shall describe the proposed Purchase
Right Transaction in reasonable detail in such written offer, including the
range of prices (which may be expressed in terms of discount and/or premium to
the trading price of Ordinary Shares at the time the Company enters into a
binding agreement to issue Purchase Right Shares) within which the Company
reasonably expects to sell Purchase Right Shares in the Purchase Right
Transaction.

 

(b)           For purposes of this Section 5.2, the “Purchase Right Share Price”
shall be the lowest purchase price (which need not be determined until the time
at which the Company enters into definitive documentation with respect to the
Purchase Right Transaction), if any, to be paid by a subscriber for or recipient
of Purchase Right Shares in the Purchase Right Transaction; and the “Purchase
Right Share Amount” shall be that number of the Purchase Right Shares as is
equal to the amount obtained by multiplying the total number of Purchase Right
Shares by a fraction, the numerator of which is the number of Ordinary Shares
beneficially owned by OM plc, and the denominator of which is the total number
of Ordinary Shares (excluding Ordinary Shares held in treasury) outstanding, in
each case as of the time that the Company makes the offer to OM plc pursuant to
Section 5.2(a) hereof.

 

(c)           If the offer referred to in Section 5.2(a) hereof is irrevocably
accepted (subject only to required regulatory approvals, if any) in writing
within fifteen (15) Business Days after such offer is delivered to OM plc, then,

 

20

--------------------------------------------------------------------------------

 

only if the Purchase Right Transaction is consummated and the price per Purchase
Right Share falls within the price range set forth in the written offer
delivered to OM plc in accordance with Section 5.2(a), the Company shall issue
or sell to OM plc (or any of its Subsidiaries, as the case may be), and OM plc
(or any of its Subsidiaries, as the case may be) shall purchase or subscribe
from the Company, that number of Purchase Right Shares as is equal to the
Purchase Right Share Amount, at the Purchase Right Share Price.

 

(d)                                 If the offer referred to in
Section 5.2(a) hereof is not irrevocably accepted (subject only to required
regulatory approvals, if any) in writing within fifteen (15) Business Days after
such offer is delivered to OM plc, the Company will be free to consummate the
Purchase Right Transaction described in the written offer delivered to OM plc in
accordance with Section 5.2(a), within the price range described in such written
offer, without issuing or selling any Purchase Right Shares to OM plc or any of
its Subsidiaries. The Company shall not consummate any Purchase Right
Transaction other than (i) a Purchase Right Transaction described in the
previous sentence or (ii) a Purchase Right Transaction described in
Section 5.2(c) that is consummated within the price range described in a written
offer to OM plc in accordance with Section 5.2(a). For the avoidance of doubt,
nothing in this Section 5.2 shall affect the approval rights of OM plc contained
in Section 3.1 hereof.

 

(e)                                  The purchase and sale or issue and
subscription (as the case may be) of any Purchase Right Shares pursuant to this
Section 5.2 shall take place concurrently with the closing of the Purchase Right
Transaction, or, if a concurrent closing is not practicable, as promptly as
practicable thereafter. At the time of purchase or issuance, the Company shall
deliver to OM plc (or any of its Subsidiaries, as the case may be) certificates
(or, in the event that the Company issues securities to a third party in an
uncertificated form, other evidence of ownership) registered in the name of OM
plc (or any of its Subsidiaries, as the case may be) representing the Purchase
Right Shares purchased or issued, and not less than two (2) Business Days prior
to the date of purchase or issuance OM plc (or any of its Subsidiaries, as the
case may be) shall transfer to the Company the purchase price therefor in United
States dollars by bank check or wire transfer of immediately available funds, as
specified by the Company, to an account designated by the Company.

 

(f)                                   The Company and OM plc each agree to use
all commercially reasonable endeavours to obtain any regulatory, stock exchange,
or other approval required for any purchase or issuance of Purchase Right Shares
by OM plc (or any of its designated Subsidiaries) pursuant to this Section 5.2.

 

(g)                                  The provisions of this Section 5.2 shall
apply, with the necessary changes, to any sale by the Company of Ordinary Shares
held in treasury.

 

21

--------------------------------------------------------------------------------


 

(h)                                 Notwithstanding the foregoing, the
provisions of paragraphs (a) to (g) of this Section 5.2 shall not apply to
Purchase Right Shares issued:

 

(i)             as consideration for M&A Transactions;

 

(ii)          as Equity Awards;

 

(iii)       pursuant to the underwriting agreement for the initial public
offering of the Ordinary Shares, including any “greenshoe” or over-allotment
option;

 

(iv)      as part of any transaction approved by OM plc pursuant to its consent
rights set forth in Section 3.1 hereof, unless otherwise provided in such
consent; or

 

(v)         at any time after the Third Threshold Date.

 

5.3          Lock-Up Provisions.

 

(a)                                 At any time following the Completion of the
IPO, in connection with any underwritten offering of Ordinary Shares (whether or
not pursuant to the Registration Rights Agreement), the Company shall, and shall
cause the Executive Officers and Directors to, and, prior to the Third Threshold
Date, OM plc shall, and shall cause its Subsidiaries to, agree with the
underwriters in such offering to a lock-up period of up to ninety (90) days (as
determined by the underwriters), subject to customary extension provisions and
carve-outs.

 

(b)                                 Notwithstanding Section 5.3(a) hereof,
neither OM plc nor any of its Subsidiaries shall be obligated to agree to any
lock-up period during which it would be prevented from selling all or any
portion of its Ordinary Shares in privately negotiated transactions that are not
executed through the facilities of a securities exchange.

 

5.4          Transfers by OM PLC.  In connection with the proposed disposition
(direct or indirect) by any member of the OM plc Group prior to the Third
Threshold Date of at least seven percent (7%) of the outstanding Ordinary
Shares, the Company shall use all reasonable endeavours to take such actions as
may be requested by OM plc including making available for review by the proposed
acquirers of Ordinary Shares and their financing sources and other transaction
participants, and their respective advisors, all financial and other records,
corporate documents and documents relating to the business of the Company and
its Subsidiaries reasonably requested by OM plc (subject to the execution of a
customary confidentiality agreement); making available senior management of the
Company for customary management presentations, due diligence and drafting
activity; obtaining any required consents of third parties (including Fund and
other clients) and governmental authorities; and entering into customary
agreements including purchase and sale agreements that include customary
representations and warranties by the Company, provided that the obligation of
the Company to enter into customary agreements shall not be deemed to require
the Company to indemnify the acquirer for breach of such

 

22

--------------------------------------------------------------------------------


 

representations and warranties or otherwise be liable for damages arising from a
breach of any such representation or warranty.

 

ARTICLE VI

 

OTHER PROVISIONS

 

6.1          Other Agreements.  The Parties shall execute and deliver, and shall
cause their respective Subsidiaries to execute and deliver, on or prior to the
Completion of the IPO, the Other Agreements.

 

6.2          Access to Personnel and Data. Without limiting any other rights
that OM plc or its Subsidiaries may have prior to the Majority Holder Date,
whether under this Agreement or otherwise, in addition to the specific rights of
OM plc set forth elsewhere in this Agreement, until the Third Threshold Date and
subject to Section 4.1(c) and (d) hereof

 

(i)             the Company shall continue to provide representatives of OM plc
with reasonable access to the Company’s personnel (including senior-level
management and other employees) and data; and

 

(ii)          OM plc shall continue to provide representatives of the Company
with reasonable access to OM plc’s personnel (including senior-level management
and other employees) and data.

 

6.3          Internal Communications Protocol.  In addition to the specific
rights of OM plc set forth elsewhere in this Agreement, until the Third
Threshold Date, the Company and OM plc agree to mutually consult with respect to
internal communications between the Company and its Subsidiaries which could
reasonably be expected to be material to the Company.

 

6.4          Access to Historical Records.

 

(a)                                 For a period of two years following the
Third Threshold Date, subject to an extension of up to ten years if required due
to a legal, tax, accounting or regulatory requirement applicable to the
requesting Party, OM plc and the Company shall retain the right to access such
records of the other which exist resulting from OM plc’s control or ownership of
all or a portion of the Company, its shares, its securities or its assets. Upon
reasonable notice and at each Party’s own expense, OM plc (and its authorized
representatives) and the Company (and its authorized representatives) shall be
afforded access to such records at reasonable times and during normal business
hours and each Party (and its authorized representatives) shall be permitted, at
its own expense, to make abstracts from, or copies of, any such records.

 

23

--------------------------------------------------------------------------------


 

6.5          Indemnification; Liability Insurance.

 

(a)                                 Until at least the day after the last date
on which an OM plc Individual is a Director, officer or employee of the Company
or any of its Subsidiaries, the Company shall grant indemnification (including
advancement of expenses) to each such Director, officer and employee of the
Company or any of its Subsidiaries to the greatest extent permitted under
Applicable Law, as may be amended from time to time. Such indemnification and
advancement shall continue as to any OM plc Individual (i) who becomes entitled
to indemnification or advancement on or prior to such date, notwithstanding any
change (except those changes made as required by Applicable Law) in the
Company’s indemnification or advancement policies following such date, and
(ii) with respect to liabilities existing or arising from events that have
occurred on or prior to such date, notwithstanding such OM plc Individual’s
ceasing to be a Director, officer or employee of the Company.

 

(b)                                 The Company warrants and represents that, as
of the date of this Agreement, the Company has insurance coverage with respect
to director and officer liability (“D&O Coverage”) and fiduciary liability
(“Fiduciary Coverage”) covering Directors, officers and employees of the
Company, including OM plc Individuals serving in any such capacity at the
Company (collectively, the “Agreed Coverage”).

 

(c)                                  Subject to the provisions of this
Section 6.5, the D&O Coverage and Fiduciary Coverage shall be renewed annually
and kept in force by the Company on substantially the same terms in order to
cover any claims made on or prior to the sixth anniversary of the last date on
which any OM plc Individual is a Director, officer or employee of the Company.
The Company shall be responsible for the cost of D&O Coverage and Fiduciary
Coverage that covers Directors, officers and employees of the Company, including
OM plc Individuals serving in any such capacity at the Company.

 

(d)                                 As used in this Section 6.5, the term “D&O
Coverage,” “Fiduciary Coverage”, and “Agreed Coverage” shall mean the coverages
in place as of the date of this Agreement and  “Coverage Change” shall mean any
renewal, amendment, endorsement or replacement of such coverage. A change in
premium for any such Agreed Coverage shall not be considered a “Coverage
Change.”

 

(e)                                  Promptly upon receipt of any written
request from OM plc, the Company will supply OM plc with copies of any policies
of insurance, binders, proposed terms or wording and other relevant information
or documents with respect to the Agreed Coverage or any actual or proposed
Coverage Change regarding the Agreed Coverage or Coverage Change.

 

(f)                                   The Company shall provide OM plc with
reasonable prior notice of any proposed Coverage Change and any proposed change
in premiums on the

 

24

--------------------------------------------------------------------------------


 

Agreed Coverage. No Coverage Change shall become effective that would have the
effect of making the Agreed Coverage (i) less favorable to OM plc Individuals in
comparison to Directors, officers or employees of the Company than is the Agreed
Coverage prior to such Coverage Change, or (ii) less favorable to OM plc and its
Subsidiaries in comparison to the Company and its Subsidiaries than is the
Agreed Coverage prior to such Coverage Change, without the prior written consent
of OM plc.

 

(g)                                  In the event that any insured makes a claim
or delivers a notice of circumstances under any insurance policy providing the
Agreed Coverage, then, provided that attorney-client privilege and attorney-work
product privilege are protected and preserved with respect to such matters
(including by entering into a common interest agreement), each of the Company
(with respect to claims or notices by the Company or any of its Subsidiaries or
any Director, officer or employee of the Company) and OM plc (with respect to
claims or notices by OM plc or any of its Subsidiaries or any OM plc Individual)
shall promptly provide written notice to the other of such claim or notice of
circumstances and shall continue to keep the other informed of the status and
progress of such claim or notice of circumstances, including providing copies of
such relevant documentation and correspondence with the insurers as the other
may request.

 

(h)                                 In the event that multiple insureds make
claims or deliver notices of circumstances with respect to the same underlying
events or facts under any insurance policy providing the Agreed Coverage, then,
provided that attorney-client privilege and attorney-work product protection are
protected and preserved with respect to such matters (including by entering into
a common interest agreement), each of the Company (with respect to claims or
notices by the Company or any of its Subsidiaries or any Director, officer or
employee of the Company other than an OM plc Individual) and OM plc (with
respect to claims or notices by OM plc or any of its Subsidiaries or any OM plc
Individual) shall cooperate with the other in connection with (i) the defense of
allegations from third parties with respect to the underlying events or facts,
and (ii) dealing with the insurers providing the Agreed Coverage with respect to
asserting rights to coverage in respect of such third party claims and the
underlying events or facts, in all cases with the intention of seeking to
maximize the aggregate benefits to all insureds under the Agreed Coverage in
respect of such third party claims and the underlying events or facts.

 

(i)                                     In the event that any conflict of
interest arises between insureds that make claims or deliver notices of
circumstances under any insurance policy providing the Agreed Coverage, then
each of the Company (with respect to claims or notices by the Company or any of
its Subsidiaries or any Director, officer or employee of the Company) and OM plc
(with respect to claims or notices by OM plc or any of its Subsidiaries or any
OM plc

 

25

--------------------------------------------------------------------------------


 

Individual) shall use commercially reasonable endeavours to resolve such
conflict or to manage it in such a way as to maximize the aggregate benefits to
all insureds under the Agreed Coverage.

 

(j)                                    For purposes of this Section 6.5, “OM plc
Individual” shall mean (i) any director, officer or employee of OM plc or any of
its Subsidiaries, (ii) any Person designated by OM plc as an OM plc Director and
who serves in such capacity, or (iii) any Person who, with his consent, is named
in any Registration Statement of the Company under the Securities Act as about
to become a Director of the Company.

 

(k)                                 Without prejudice to Section 6.5(a), where
any OM plc Individual becomes involved in any claim, action, cause of action,
suit, proceeding or investigation of any nature in connection with which he may
be entitled to indemnification by the Company, the Company shall undertake to
pay to any third party (as a direct and primary obligation of the Company to
that third party) any expenses in connection therewith for which the OM plc
Individual would be entitled to indemnification.  This Section 6.5(k) shall
apply to such expenses as are identified by the OM plc Individual.  The OM plc
Individual shall not be entitled to advancement of any such expenses that the
Company is obligated to pay directly to a third party.

 

6.6          Non-Solicitation.

 

(a)                                 Until the Third Threshold Date, OM plc shall
not, nor shall it cause or permit any member of the OM plc Group to, solicit for
employment, recruit for employment or hire (or attempt to solicit, recruit or
hire) any employees of the Company or any of its Subsidiaries who are known by
OM plc (or the relevant member of the OM plc Group) to be employed by the
Company or any of its Subsidiaries without the prior written consent of the
Company; and

 

(b)                                 until the Third Threshold Date, the Company
shall not, nor shall it cause or permit any of its Subsidiaries to, solicit for
employment, recruit for employment or hire (or attempt to solicit, recruit or
hire) any employees of any member of the OM plc Group who are known by the
Company (or its relevant Subsidiary) to be employed by the OM plc Group without
the prior written consent of OM plc,

 

provided, however, that nothing contained in this Section 6.6 shall prohibit or
apply to a Party or any of its Subsidiaries conducting general advertisements
that are not specifically targeted at employees of another Party or any of its
Subsidiaries; and provided further, that the restrictions set forth in this
Section 6.6 shall not apply to solicitations, recruitment or hiring by the
“Affiliates” of the Company, as such term is used in the IPO Registration
Statement: if neither the Company nor any of its Subsidiaries other than such
“Affiliates” has induced,

 

26

--------------------------------------------------------------------------------


 

encouraged or participated in the otherwise prohibited solicitation, recruitment
or hiring by such “Affiliate”.

 

6.7          No commitment to finance.  Nothing in this Agreement shall oblige
any member of the OM plc Group to provide any finance required by the Company or
any of its Subsidiaries.

 

6.8          Additional Covenant.  The Company shall not (either directly or
indirectly through a Subsidiary), and shall procure that none of its
Subsidiaries shall, enter into any agreement that, or amend or modify any
existing agreement such that the resulting agreement, by its terms would
conflict with the performance of their respective obligations under the DTA
Deed, the Co-Investment Deed or the Seed Capital Management Agreement (each as
defined in Schedule 1.1(uu)).

 

ARTICLE VII

 

WARRANTIES

 

7.1          Warranties.  Each Party warrants as follows:

 

(a)                                 it has full power and capacity to enter into
and perform its obligations under this Agreement, and has taken all necessary
action to authorise the execution, delivery and performance of this Agreement by
it;

 

(b)                                 this Agreement has been duly and validly
authorised, executed and delivered by such Party and constitutes a legal, valid
and binding obligation of such Party, enforceable against such party in
accordance with its terms; and

 

(c)                                  the execution and delivery of this
Agreement and performance by such Party of its obligations under this Agreement
does not conflict with, result in the breach of any of the terms or conditions
of, constitute a default under or violate the organizational or constitutional
documents of such party, any Applicable Law, any agreement or other document or
undertaking to which such Party is a party or by which such Party or its
properties or other assets is bound.

 

ARTICLE VIII

 

DISPUTE RESOLUTION

 

8.1          Arbitration.

 

(a)                                 Any dispute arising out of or in connection
with this Agreement, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration under the
rules of the London Court of International Arbitration (“LCIA Court”) which are
deemed to be incorporated by reference into this clause, save as modified
herein:

 

27

--------------------------------------------------------------------------------


 

(i)                       The seat of arbitration shall be London, England.

 

(ii)                    There shall be three arbitrators, one nominated by the
claimant and one nominated by the respondent within fifteen (15) days of
respondent’s receipt of the claimant’s request for arbitration. If OM plc and
OMGUK are co-claimants or co-respondents to the arbitration, they shall be
treated as one party for the purposes of the nomination of an arbitrator. If any
Party has not appointed its arbitrator within the 15-day period specified
herein, such appointment shall be made by the LCIA Court upon the written
request of a Party within fifteen (15) days of such request. The LCIA Court
shall appoint the chairman within fifteen (15) days of the nomination of the
other two members of the tribunal. The hearing shall be held no later than
one-hundred-and-twenty (120) days following the appointment of the third
arbitrator.

 

(iii)                 In terms of procedure, the Parties agree that:

 

(A)                 The Request shall be treated as the Claimant(s)’ Statement
of Case.

 

(B)                 The Statement of Defense shall be sent to the Registrar
within fifteen (15) days of receipt of notice of appointment of the third
arbitrator.

 

(C)                 A case management hearing shall take place within ten
(10) days of receipt of the Statement of Defense to determine the procedure
leading up to the hearing.  The Parties shall seek to agree to the procedure
between them, consistent with the provisions of this Section 8.1.

 

(D)                 The Statement of Reply (if any) shall be sent to the
Registrar within fifteen (15) days of receipt of the Statement of Defense.

 

(E)                  The Statement of Reply to Counterclaim (if any) shall be
sent to the Registrar within fifteen (15) days of receipt of the Statement of
Reply.

 

(F)                   The arbitral tribunal shall exercise its power to order
the Parties to supply copies of any documents in their possession, custody or
power that are relevant to the subject matter of the dispute taking into account
the Parties’ desire that the arbitration be conducted expeditiously and cost
effectively. All disclosure of documents shall be completed within sixty (60)
days of the appointment of the third arbitrator.

 

28

--------------------------------------------------------------------------------


 

(G)                 The Parties agree that they shall have the right to be heard
orally on the merits of the dispute.

 

(iv)                By agreeing to arbitration, the Parties do not intend to
deprive a court of its jurisdiction to issue a pre-arbitral injunction,
pre-arbitral attachment, or other order in aid of arbitration proceedings and
the enforcement of any award. Without prejudice to such provisional remedies as
may be available under the jurisdiction of a court, the arbitral tribunal shall
have full authority to grant provisional remedies, to direct the Parties to
request that any court modify or vacate any temporary or preliminary relief
issued by such court, and to award damages for the failure of any Party to
respect the arbitral tribunal’s orders to that effect. For the purpose of any
provisional relief contemplated hereunder, the Parties hereby submit to the
non-exclusive jurisdiction of the English Courts. Each Party unconditionally and
irrevocably waives any objections which they may have now or in the future to
the jurisdiction of the English Courts including objections by reason of lack of
personal jurisdiction, improper venue, or inconvenient forum.

 

(v)                   The award shall be in writing, shall state the findings of
fact and conclusions of law on which it is based, shall be final and binding and
shall be the sole and exclusive remedy between the Parties regarding any claims
or counterclaims presented to the arbitral tribunal. Judgment upon any award may
be entered in any court having jurisdiction.

 

(vi)                The Parties will bear equally all fees, costs, disbursements
and other expenses of the arbitration, and each Party shall be solely
responsible for all fees, costs, disbursements and other expenses incurred in
the preparation and prosecution of their own case; provided that in the event
that a Party fails to comply with the orders or decision of the arbitral
tribunal, then such noncomplying Party shall be liable for all costs and
expenses (including attorney fees) incurred by the other Party in its effort to
obtain either an order to compel, or an enforcement of an award, from a court of
competent jurisdiction.

 

(vii)             The arbitral tribunal shall have no authority to award
punitive, exemplary or multiple damages or any other damages not measured by the
prevailing Parties’ actual damages.

 

(viii)          All notices by one Party to another in connection with the
arbitration shall be in accordance with the provisions of

 

29

--------------------------------------------------------------------------------


 

Section 9.4 hereof, except that all notices for a demand for arbitration made
pursuant to this Article VIII must be made by personal delivery or receipted
overnight courier. This agreement to arbitrate shall be binding upon the
successors and permitted assigns of each Party. This Agreement and the rights
and obligations of the Parties shall remain in full force and effect pending the
award in any arbitration proceeding hereunder.

 

8.2          Confidentiality. Except to the extent necessary to compel
arbitration or in connection with arbitration of any dispute under this
Agreement, or for enforcement of an arbitral award, information concerning
(a) the existence of an arbitration pursuant to this Article VIII, (b) any
documentary or other evidence given by a Party or a witness in the arbitration
or (c) the arbitration award may not be disclosed by the tribunal administrator,
the arbitrators, any Party or its counsel to any Person not connected with the
proceeding unless required by law or by a court or competent regulatory body,
and then only to the extent of disclosing what is legally required. A Party
filing any document arising out of or relating to any arbitration in court shall
seek from the court confidential treatment for such document and provide notice
thereof to the non-disclosing Party.

 

8.3          Conduct During Dispute Resolution. The Parties shall continue the
performance of their respective obligations under this Agreement that are not
the subject of dispute during the resolution of any dispute or agreement,
including during any period of arbitration, unless and until this Agreement is
terminated or expires in accordance with its terms and conditions.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1          [Reserved].

 

9.2          [Reserved].

 

9.3          [Reserved].

 

9.4          Notices.

 

(a)                                 Unless otherwise provided in this Agreement,
all notices, consents and other communications provided for hereunder shall be
dated and in writing [(excluding email)] and shall be deemed to have been given
(a) when delivered, if delivered personally, sent by confirmed telecopy or sent
by registered or certified mail, return receipt requested, postage prepaid,
provided that such delivery is completed during normal business hours of the
recipient, failing which such notice shall be deemed to have been given on the
next Business Day, (b) on the next Business Day if sent by overnight courier and
delivered on such Business Day within ordinary business hours and, if not, the
next Business Day following delivery; and (c) when received, if received during
normal business hours and, if not,

 

30

--------------------------------------------------------------------------------

 

the next Business Day after receipt, if delivered by means other than those
specified above. Such notices shall be delivered to the address set forth below,
or to such other address as a Party shall have furnished to the other Party in
accordance with this Section 9.4.

 

If to OM plc or OMGUK, to:

 

Old Mutual plc
5th Floor, Millennium Bridge House
2 Lambeth Hill
London EC4V 4GG, United Kingdom
Attention:
Phone No.:
E-mail:

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Ralph Arditi
Phone No.:212-735-2000
Email: ralph.arditi@skadden.com

 

If to the Company:

 

c/o Old Mutual (US) Company Inc.
200 Clarendon Street, 53rd Floor
Boston, MA 02116
Attention: Steve Belgrad, CFO
Phone No.: 617-369-7371
Email: Sbelgrad@oldmutualus.com

 

with a copy to:

 

Bingham McCutchen LLP
399 Park Avenue
New York NY 10022
Attention: Floyd I. Wittlin, Esq.
Phone: 212-705-7466
E-mail: Floyd.wittlin@bingham.com

 

9.5                               Binding Nature of Agreement.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
Parties hereto, their successors in interest and respective permitted assigns.

 

31

--------------------------------------------------------------------------------


 

9.6                               Remedies.

 

(a)                                 The Parties hereby expressly recognize and
acknowledge that immediate, extensive and irreparable damage would result, no
adequate remedy at law would exist and damages would be difficult to determine
in the event that any provision of this Agreement is not performed in accordance
with its specific terms or is otherwise breached. Therefore, in addition to, and
not in limitation of, any other remedy available to any Party, and
notwithstanding the provisions of Article VIII, an aggrieved Party under this
Agreement is entitled to specific performance of the terms hereof and immediate
injunctive relief, without the necessity of proving the inadequacy of money
damages as a remedy. Neither Party shall be required to obtain or furnish any
bond or similar instrument in connection with or as a condition to obtaining or
seeking any such remedy. For the avoidance of doubt, nothing in this Agreement
shall diminish the availability of specific performance of the obligations under
this Agreement or any other injunctive relief.

 

(b)                                 Such remedies, and any and all other
remedies provided for in this Agreement, shall be cumulative in nature and not
exclusive and shall be in addition to any other remedies whatsoever which any
Party may otherwise have. Each of the Parties hereby acknowledges and agrees
that it may be difficult to prove damages with reasonable certainty, that it may
be difficult to procure suitable substitute performance, and that injunctive
relief and/or specific performance will not cause an undue hardship to the
Parties. Each Party hereby further agrees that in the event of any action by the
other Party for specific performance or injunctive relief, it will not assert
that a remedy at law or other remedy would be adequate or that specific
performance or injunctive relief in respect of such breach or violation should
not be available on the grounds that money damages are adequate or any other
grounds.

 

9.7                               Governing Law.  This Agreement (together with
any non-contractual obligations arising out of it) shall be construed and
enforced in accordance with, and the rights and duties of the Parties shall be
governed by, the law of England and Wales.

 

9.8                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but both
of which together shall constitute one and the same instrument.

 

9.9                               Severability.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and of the remaining provisions contained herein shall not be in
any way impaired thereby, it being intended that all of the rights and
privileges of the Parties shall be enforceable to the fullest extent permitted
by law. To the extent that any such provision is so held to be invalid, illegal
or unenforceable, the Parties shall in good faith use commercially reasonable
endeavours

 

32

--------------------------------------------------------------------------------


 

to find and effect an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

 

9.10                        Confidential Information.  Each Party shall treat
all information provided to it by any other Party with the same degree of care
as such Party treats its own information of the same nature (including,
compliance with Regulation FD under the Exchange Act to the extent applicable),
provided that this Section 9.10 shall not apply to information relating to or
disclosed in the IPO Registration Statement or in connection with any
registration statement filed in accordance with the terms of the Registration
Rights Agreement.  Proprietary information received by a Party from any other
Party shall not be utilized by such Party to engage, directly or indirectly
(including through Subsidiaries) in a business in competition with the business
of such other Party or any of its Subsidiaries.  Notwithstanding the foregoing,
the restrictions in this Section 9.10 shall not apply to any Party to the extent
that (i) any information is or becomes generally available to the public other
than as a result of disclosure by such Party, (ii) any information is required
by Applicable Law to be disclosed by such Party or (iii) any information was or
becomes available to such Party on a non-confidential basis and from a source
(other than another Party or any Affiliate or representative of such other
Party) that is not bound by a confidentiality agreement with respect to such
information.

 

9.11                        Market abuse.  In no event shall any Party or any of
its Subsidiaries or any of their respective directors, officers, employees,
agents or representatives communicate material non-public information or
price-sensitive information of any other Party in connection with acquiring or
disposing of securities of any other Party or transacting in any way in such
securities.  Each Party shall be liable for any breach of this Section 9.11 by
it or any of its Subsidiaries or any of their respective directors, officers,
employees, agents and representatives.

 

9.12                        Amendment, Modification and Waiver.  This Agreement
may be amended, modified or supplemented only by written agreement executed by
the Parties. Any failure of a Party to comply with any obligation, covenant or
agreement contained in this Agreement may be waived by the Party entitled to the
benefits thereof only by a written instrument duly executed by the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant or agreement shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure of
compliance.

 

9.13                        No partnership or agency. Nothing in this Agreement
shall create a partnership, joint venture or establish a relationship of
principal and agent or any other fiduciary relationship between or among any of
the Parties.

 

9.14                        Other business.  The Company:

 

(a)                                 acknowledges that each of the other Parties
and their respective members, partners, shareholders, officers and directors,
employees, agents, representatives, appointed members of the Board and
Subsidiaries (“OM Persons”) have or may have in the future other business
interests, activities and investments, some of which may be in conflict or
competition with the business of the Company or any of its Subsidiaries;

 

33

--------------------------------------------------------------------------------


 

(b)                                 agrees that, subject to Section 9.10, each
of the OM Persons shall be entitled to carry on such other business interests,
activities and investments in such manner as they, in their sole discretion, may
choose, and shall not have any obligation to offer any interest or participation
in or arising out of such activities, or the income or profits derived
therefrom, to the Company or to any of its Subsidiaries; and

 

(c)                                  agrees that, subject to Section 9.10, the
pursuit of such activities, even if competitive with the business of the Company
or any of its Subsidiaries, will not be deemed wrongful or improper.

 

9.15                        No Assignment.

 

(a)                                 Except as otherwise provided for in
Section 9.15(b) or otherwise in this Agreement, neither this Agreement nor any
of the rights of any Party under this Agreement may be assigned by such Party
without the prior written consent of the other Parties.

 

(b)                                 Notwithstanding Section 9.15(a) above, OM
plc and OMGUK may, without such consent, assign this Agreement or any of their
respective rights hereunder to:

 

(i)                                     any other member of the OM Group; or

 

(ii)                                  any other Person, provided that with
respect to this Section 9.15(b)(ii) only (1) the assignee of such rights shall
acquire initially the rights hereunder that OM plc would have at the level of
ownership acquired by the assignee (subject to a change in such rights as the
assignee’s level of ownership changes, as herein provided), (2) OM plc may only
make one assignment, (3) the rights of OM plc under Sections 3.1 and 4.1(b) only
may be assigned to a Person to whom OM plc or any of its Subsidiaries transfers
a majority of the outstanding Ordinary Shares, and (4) the assignee of such
rights (and any future assignee) may subsequently assign its rights only once,
in which event the subsequent assignee initially shall have the rights hereunder
that the assignor would have at the level of ownership acquired by such assignee
(subject to a change in such rights as the assignee’s level of ownership
changes, as herein provided).

 

9.16                        Further Assurance.  Each Party shall, on being
required to do so by any other Party, perform or procure the performance of all
such acts and/or execute and/or deliver or procure the execution and/or delivery
of all such documents (in each case at its own expense), as may be required by
law or as any other Party may from time to time reasonably require in order to
implement and give full effect to this Agreement.

 

34

--------------------------------------------------------------------------------


 

9.17                        Contracts (Rights of Third Parties) Act.  A Person
who is not a party to this Agreement shall not have any rights under the
Contracts (Rights of Third Parties) Act 1999 or otherwise to enforce any term of
this Agreement, save that any OM plc Individual shall be entitled to enforce any
provision of Section 6.5 relating to any indemnity or insurance or provision of
funds intended to benefit such OM plc Individual.

 

9.18                        Discretion of Parties.  Where this Agreement
requires or permits any Party to make or take any decision, determination or
action with respect to matters governed by this Agreement, unless expressly
provided otherwise, such decision, determination or action may be made or taken
by such Party in its sole and absolute discretion.

 

9.19                        Entire Agreement.  This Agreement, including any
schedules or exhibits hereto, embodies the entire agreement and understanding of
the Parties hereto in respect of the subject matter covered by this Agreement.
Notwithstanding the foregoing, nothing in this Agreement shall limit, reduce or
eliminate any rights that OM plc or its Subsidiaries may otherwise have.

 

9.20                        Conflicts

 

(a)                                 Notwithstanding anything in this agreement
to the contrary, in the event that any term of this Agreement conflicts with any
policy, practice or procedure duly adopted by the Board of Directors as
contemplated by Section 2.8, the policy, practice or procedure (as applicable)
shall prevail.

 

(b)                                 Subject to Applicable Law, in the event that
any provision of this Agreement conflicts with any provision of the Articles
other than Article 155, the terms of this Agreement shall prevail.  The Parties
shall each take all action within their powers to ensure that the Articles are
at all times consistent with the provisions of this Agreement.

 

9.21                        Term.  Except to the extent set forth in the
following sentence, this Agreement shall terminate and be of no further force or
effect as of the Third Threshold Date. Notwithstanding the foregoing sentence,
the provisions of Article I, Article VIII, Article IX, Section 6.5 and
Section 6.8 hereof shall survive termination of this Agreement.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Shareholder Agreement to be
executed as of the date first above written.

 

 

 

Executed by OLD MUTUAL PLC acting by:

 

 

 

/s/ Julian Roberts

 

Director

 

 

 

 

 

Name of director: Julian Roberts

 

in the presence of:

 

 

 

/s/ Vance Chapman

 

Witness

 

 

 

 

 

Name of witness: Vance Chapman

 

Address: 41 Lothbury, London EC2R 7HF

 

Occupation: Lawyer

 

 

 

 

 

Executed by OM ASSET MANAGEMENT PLC acting by:

 

 

 

/s/ Donald Schneider

 

Director

 

 

 

 

 

Name of director: Donald Schneider

 

in the presence of:

 

 

 

/s/ Sophie Donnithorne-Tait

 

Witness

 

 

 

 

 

Name of witness: Sophie Donnithorne-Tait

 

Address: 41 Lothbury, London EC2R 7HF

 

Occupation: Lawyer

 

36

--------------------------------------------------------------------------------


 

 

Executed by OM GROUP (UK) LIMITED acting by:

 

 

 

/s/ Martin C. Murray

 

Director

 

 

 

 

 

Name of director: Martin C. Murray

 

in the presence of:

 

 

 

/s/ Hannah Marshall

 

Witness

 

 

 

 

 

Name of witness: Hannah Marshall

 

Address: 41 Lothbury, London EC2R 7HF

 

Occupation: Trainee Solicitor

 

37

--------------------------------------------------------------------------------


 

Schedule 1.1(uu)

 

Other Agreements

 

·                  Co-Investment Deed by and between OMGUK and the Company (the
“Co-Investment Deed”)

 

·                  Deferred Tax Asset Deed by and between the Company and OMGUK
(the “DTA Deed”)

 

·                  Seed Capital Management Agreement by and among Old Mutual
(US) Holdings Inc., OM plc and the other entities listed therein (the “Seed
Capital Management Agreement”)

 

·                  Registration Rights Agreement by and among the Company, OMGUK
and OM plc

 

·                  Transitional Intellectual Property License Agreement, by and
among, OM plc, Old Mutual Life Assurance Company (South Africa) Ltd. and the
Company

 

--------------------------------------------------------------------------------
